EXHIBIT 10.17


EMPLOYMENT AGREEMENT

        This Employment Agreement, dated as of May 28, 2004, is entered into
between Tegal Corporation (the “Company”) and Andy Clarke (“Employee”).

        WHEREAS, Employee is the founder and a major shareholder of, and is
currently employed by, First Derivative Systems, Inc. (“FDSI”); and

        WHEREAS, the Company has acquired substantially all of the operating
assets (including its goodwill) and certain liabilities of FDSI pursuant to that
certain Asset Acquisition Agreement by and between the Company and FDSI dated as
of April 28, 2004; and

        WHEREAS, in his capacity as a selling shareholder, Employee has agreed
as a condition precedent to the closing of the transaction contemplated by that
certain Asset Acquisition Agreement (the “Closing”) that Employee will enter
into this Employment Agreement; and

        WHEREAS, the Company would not be willing to purchase the operating
assets and goodwill of FDSI without Employee’s agreement to the non-compete
provisions of Section 4 of this Agreement; and

        WHEREAS, the Company desires to employ and retain the services of
Employee, and Employee wishes to become employed by the Company, on the terms
set forth in this Agreement;

        NOW, THEREFORE, in consideration of the promises and the mutual
covenants set forth in this Agreement, the Company and Employee agree as
follows:

1.     Term of Employment. Subject to the termination provisions hereinafter set
forth, the Company will employ the Employee, and the Employee accepts employment
with the Company, for a period of two years (the “Term”) commencing as of the
Closing.

2.     Duties. The Employee will serve as Director of PVD Development reporting
to the Chief Executive Officer of the Company, or to any other person as the
Chief Executive Officer may thereafter designate. The Employee will discharge
such duties and responsibilities as are customary for such position or are
prescribed from time to time by the Company. The Employee will devote his full
time and attention to the affairs of the Company and will not enter the employ
of or serve as a consultant to, or in any way perform any services for, with or
without compensation, any other person, business or organization without the
prior approval of the Company. In no event may any such service be inconsistent
with, or prevent Employee from carrying out, his duties under this Agreement, as
determined at the sole discretion of the Company.

3.     Maintaining Confidential Information/Property Rights. Employee agrees to
sign and abide by Company policies regarding Confidential & Proprietary
Information and Intellectual Property/Property Rights, as attached hereto.

4.     Non-Competition; Non-Solicitation. During the Term, and for a period of
one (1) years after the termination of Employee’s employment with the Company
for any reason, or for three (3) years after the Closing, Employee shall not,
directly or indirectly:

(a)     own, manage, operate, advise, consult, join, control or participate in
the ownership, management, operation or control of, be employed by, perform
services for, or be connected in any manner with, any enterprise which is
engaged in providing any PVD (physical vapor deposition) systems (or their
equivalents) to any semiconductor, thin film head, mems or other device
manufacturers anywhere in the world; provided, however, that such restriction
shall not apply to Employee’s ownership of any passive investment representing
an interest of less than five percent (5%) of an outstanding class of publicly
traded securities; or

(b)     recruit, encourage or solicit any person who was an employee or
contractor of the Company or any entity affiliated with the Company (the
“Affiliated Entity”) to leave the Company’s or Affiliated Entity’s employ or
service for any reason, or interfere in any material manner with employment or
service relationships at the time existing between the Company or Affiliated
Entity and the subject employee or contractor (except as may be required in any
bona fide termination decision during the Term regarding any Company or
Affiliated Entity employee) in order to induce such employee or contractor of
the Company to accept other employment or a consulting agreement with any other
person or entity.

Employee acknowledges that the services that he shall provide to the Company
under this Agreement are unique and that irreparable harm shall be suffered by
the Company in the event of the breach by Employee of any of his obligations
under this Section 4, and that the Company shall be entitled, in addition to its
other rights and remedies, whether legal or equitable, to enforce such
obligations by an injunction or decree of specific performance. If any
restriction set forth in this non-competition section is found by a court to be
unreasonable, then Employee agrees, and hereby submits, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable by such court.

5.     Salary and Incentives.

    (a)        Salary. During the Term, the Company will pay the Employee an
annual salary of $115,000 (one hundred and fifteen thousand dollars) (the “Base
Salary”); provided that Employee’s Base Salary may be reduced to the extent that
the Employee elects to defer any portion thereof under the terms of any deferred
compensation or savings plan maintained by the Company. During the Term,
Employee shall be entitled to merit increases of his Base Salary, from time to
time, in accordance with Company policy. Employee’s Base Salary may also be
reduced during the Term, consistent with reductions made to the salaries of
other employees or groups of employees of the Company. Company and Employee
acknowledge and agree that the current salary reduction program in place at the
Closing shall not be applied to Employee for at least a period of twelve (12)
months. The Company will pay the Employee his Base Salary bi-weekly, subject to
applicable deductions and withholdings.

    (b)           Incentive Payment. Employee will be eligible for incentive
bonus payments from time to time in accordance with any incentive bonus program
then in effect.

    (c)        Expenses. The Company will reimburse the Employee for all
reasonable travel, entertainment and miscellaneous expenses actually and
necessarily incurred in connection with the performance of his duties under this
Agreement, provided that the Employee’s expenses are in accordance with the
Company’s current practices and that Employee properly accounts for such
expenses.

6.     Benefits. The Employee will be entitled during the Term of this Agreement
to participate in any vacation, pension, insurance or other benefit plan that is
maintained by the Company for its employees to the extent and in the manner
prescribed by the applicable plan documents.

7.     Relocation and Housing. During the Term of this Agreement, Employee
agrees that he will, upon six-months prior written notice from the Company,
relocate to the North Bay Area (herein defined as being within a fifty (50) mile
radius of Petaluma, CA), in which case the Company will provide for the
following:

    (a)        Relocation Expenses. Company will reimburse Employee for actual
relocation expenses, including shipment of household goods, storage costs,
temporary housing, reasonable and normal closing costs associated with the
purchase of a home and reasonable and normal home selling expenses, in an
aggregate amount not to exceed $20,000 (twenty thousand dollars). In the event
that Employee voluntarily terminates his employment within twelve (12) months of
the date of relocation, Employee will be liable to reimburse the Company for any
and all such expenses paid by the Company on a prorata basis over the twelve
(12) months from the date of relocation.

(b)     Temporary Housing. Company will provide temporary rental housing in a
Company-approved apartment complex in Petaluma for a period not to exceed six
(6) months, beginning not later than 180 days following the receipt by Employee
of notice of relocation.

8.     Stock Options. Within thirty (30) days following the Closing, the Company
shall obtain the approval of its Board of Directors to grant to Employee a
ten-year option to purchase, under the terms of the Company’s then current
Option Plan, two hundred thousand (200,000) shares of common stock of the
Company to vest in eight increments of twenty-five thousand (25,000)
shares.  Vesting of each increment shall occur on each date the Company accepts
a purchase order for a MDT deposition system (or its equivalent) from four
different customers or a second order from a customer who has previously
purchased a MDT deposition system (the “Vesting Conditions”).  The Company’s
Board of Directors shall have reasonable discretion in determining whether the
Vesting Conditions have been met.

9.     Termination.

    (a)        Termination by the Company Without Cause. The Company may
terminate the Employee’s employment under this Agreement without Cause at any by
giving no less than ten (10) days’ written notice to the Employee. However, in
the event that the Company desires to terminate Employee’s employment without
Cause, the Company agrees that it will continue to pay Employee’s
then-prevailing Base Salary and benefits for a period of six (6) months from the
date of termination, or until Employee obtains comparable full-time employment
elsewhere, whichever occurs first (the “Salary Continuation Period”), and will
forfeit its claim for reimbursement for relocation expenses as provided in
Section 7(a). Employee agrees to surrender temporary housing as provided in
Section 7(b) within 30 days of his receipt of written notice of termination of
employment. Any unvested stock options shall revert to the Company. If Employee
breaches Section 4 during the Salary Continuation Period, the Company’s
obligation to pay Employee’s salary and benefits shall cease immediately.

    (b)        Termination by the Company for Cause. The Company may immediately
terminate Employee’s employment at any time for Cause by giving written notice
to Employee. Upon any such termination for Cause, Employee shall have no right
to compensation or benefits for any period subsequent to the date of
termination. For the purposes of this Section 9(b), “Cause” shall mean: Employee
willfully engages in an act or omission which is in bad faith and to the
detriment of the Company, engages in misconduct, gross negligence, or willful
malfeasance, fails or refuses to follow a directive from his designated
superior, breaches this Agreement, habitually neglects or materially fails to
perform his duties, is convicted of a felony or any crime involving moral
turpitude, uses drugs or alcohol in a way that either interferes with the
performance of his duties or compromises the integrity or reputation of the
Company, or engages in any act of dishonesty involving the Company, disclosure
of Company confidential information not required by the duties of Employee,
commercial bribery, or perpetration of fraud.

    (c)        Termination by Employee for Good Reason. Employee may voluntarily
elect to resign his employment with the Company prior to the end of the Term for
Good Reason (as hereinafter defined) upon giving the Company thirty (30) days’
advance notice in writing of such termination. If Employee terminates his
employment for Good Reason, it shall be equivalent to a “Termination Without
Cause”, and the Employee shall be entitled to receive the payments or benefits
subject to the terms and conditions of Paragraph 9(a). “Good Reason” shall mean
any of the following that are undertaken without the Employee’s express written
consent: (i) the assignment of principal duties or responsibilities that are
inconsistent with a “Director” – level position within the Company; (ii) a
material reduction by the Company in Employee’s annual base salary, except to
the extent the salaries of other similarly situated employees of the Company are
similarly reduced; and (iii) any material breach by the Company of any provision
of this Agreement that is not cured within twenty (20) days’ written notice to
the Company.

    (d)        Termination by Death or Disability.In the event that Employee
dies or becomes completely disabled from performing his duties during the Term
of this Agreement, the Company shall be relieved of all obligations under this
Agreement, except for payment of salary and the provision of benefits through
the date of the severance period.

    (e)        Termination by Employee. Employee may terminate his employment
under this Agreement at any time by giving written notice to the Company. Such
termination will become effective upon the date specified in such notice,
provided that such date is at least 14 days after the date of delivery of the
notice. Upon any such termination, the Company shall be relieved of all of its
obligations under this Agreement, except for payment of salary and the provision
of benefits through the effective date of termination.


10. ARBITRATION.

        Employee and the Company agree to submit any and all disputes,
controversies, or claims between them based upon, relating to, or arising from
Employee’s employment by the Company or the terms of this Agreement (other than
workers’ compensation claims) to final and binding arbitration before a single
neutral arbitrator in Petaluma, California. Subject to the terms of this
paragraph, the arbitration proceedings shall be initiated in accordance with,
and governed by, the National Rules for the Resolution of Employment Disputes
(“Rules”) of the American Arbitration Association (“AAA”). The arbitrator shall
be appointed by agreement of the parties hereto or, if no agreement can be
reached, by the AAA pursuant to its Rules. Notwithstanding the Rules, the
parties may take discovery in accordance with Sections 1283.05(a)-(d) of the
California Code of Civil Procedure (but not subject to the restrictions of
Section 1283.05(e)), and prior to the arbitration hearing the parties may file,
and the arbitrator shall rule on, pre-trial motions such as demurrers and
motions for summary judgment (applying the procedural standard embodied in Rule
56 of the Federal Rules of Civil Procedure). The time for filing such motions
shall be determined by the arbitrator. The arbitrator will rule on all pre-trial
motions at least ten (10) business days prior to the scheduled hearing date.
Arbitration may be compelled, the arbitration award shall be enforced, and
judgment thereon shall be entered, pursuant to the California Arbitration Act
(Code of Civil Procedure §§ 1280 et seq.). Each party shall bear his or its own
attorneys’ fees and costs (including expert witness fees) incurred in connection
with the arbitration, except that the Company shall bear AAA’s administrative
fees and the arbitrator’s fees and costs. If any party is required to compel
arbitration of a dispute governed by this paragraph, the party prevailing in
that proceeding shall be entitled to recover from the other party its reasonable
costs and attorneys’ fees incurred to compel arbitration. This paragraph is
intended to be the exclusive method for resolving any and all claims by the
parties against each other for payment of damages under this Agreement or
relating to Employee’s employment; provided, however, that neither this
Agreement nor the submission to arbitration shall limit the parties’ right to
seek provisional relief, including without limitation injunctive relief, in any
court of competent jurisdiction. Both Employee and the Company expressly waive
their right to a jury trial. This paragraph shall survive the expiration or
termination of this Agreement. If any part of this paragraph is found to be void
as a matter of law or public policy, the remainder of the paragraph will
continue to be in full force and effect.


11. MISCELLANEOUS.

(a)     Assignment. The rights and obligations of the parties under this
Agreement shall inure to the benefit of and be binding upon their respective
successors and assigns. Employee agrees that the Company may assign its rights
and obligations under this Agreement or any successor-in-interest. Employee may
assign his rights and obligations hereunder only with the express written
consent of the Company, except that the rights under this Agreement shall inure
to the benefit of the Employee’s heirs or assigns in the event of his death.
Except as expressly provided in this paragraph, no party may assign its/his
rights and obligations hereunder; and any attempt to do so will be void.

    (b)        Severability. If any provision of this Agreement otherwise is
deemed to be invalid or unenforceable or is prohibited by the laws of the state
or jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision, and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from any
of the parties to any other. The remaining provisions of this Agreement shall be
valid and binding and of like effect as though such provision were not included.

    (c)        Notice. Notices given pursuant to the provisions of this
Agreement shall be delivered personally or sent by certified mail, postage
pre-paid, or by overnight courier, or by fax, to the Company’s then-current
business address or, in the event the notice is to Employee, to the address that
Employee has represented to the Company as current.

    (d)        Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
giving effect to the conflict of laws rules thereof.

    (e)        Waiver; Amendment. The waiver by any party to this Agreement of a
breach of any provision hereof by any other party shall not be construed as a
waiver of any subsequent breach. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing, signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.

    (f)        Entire Agreement.This Agreement represents the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes any previous agreement or understanding.

    (g)        Execution in Counterparts.This Agreement may be executed in
counterparts with the same force and effectiveness as though executed as a
single document.

        IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement as of the day and year first written above.

TEGAL CORPORATION


By:               /s/ MICHAEL L. PARODI                       /s/ ANDREW P. CLARKE
                  Michael L. Parodi                           Andy Clarke
                  Chairman, President & CEO
